 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDane County Dairy;Bowman Enterprises, Inc.;MAJJAJ Bowman,Inc,;Bowman Farms, Inc.;Mary Ann Bowman; Mary Ann Bowman d/b/aMAJJAJFrigidFreight;Duane Bowman, Jr.;Duane Bowman,Jr.,d/b/aBowman Enter-prises,Inc.;Duane Bowman,Jr., d/b/a DuaneBowman,Jr. & Associates;Duane Bowman, Jr.,d/b/a Duane Bowman,Jr.& FamilyandDriv-ers, Salesmen,Warehousemen,Milk Processors,Cannery, Dairy Employeesand Helpers LocalNo. 695,affiliatedwith theInternational Broth-erhoodof Teamsters, Chauffeurs,Warehouse-men & Helpersof America. Case 30-CA-830925 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon an original charge filed by the Union I1April 1984 and amended charges filed 17, 23, and25May 1984, the General Counsel of the NationalLabor Relations Board issued a complaint 13 June1984 against the business entities named in the cap-tion of this Decision and Order, herein collectivelyreferred to as the Respondent, alleging that the Re-spondent has violated Section 8(a)(5), (4), (3), and(1) of the National Labor Relations Act. Althoughproperly served copies of the original charge, theamended charges, and the complaint, the Respond-ent failed to timely answer.On 31 October 1984 the General Counsel filed aMotion for Summary Judgment. On 1 November1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted.' TheRespondent filed a response.2 The General Counselfiled an opposition to the Respondent's response.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat,unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be soIThe complaint, Motion for Summary Judgment, and Notice to ShowCause, in addition to naming as respondents the 10 business entities setforth in the caption of this Decision, also named "Stop N Go of Madison,Inc " as an "agent, joint employer and/or party in interest " We haveomitted Stop N Go of Madison, Inc from the caption We note that ourOrder binds, among others, agents of the Respondent2The Board's 1 November 1984 order transferring the proceeding tothe Board and Notice to Show Cause gave the Respondent until 15 No-vember to respond By mailgram dated 14 November 1984 the Respond-entwas given an extension until 30 November 1984 in which to file aresponse The Respondent's response was filed 12 December 1984291found by the Board." The undisputed allegations inthe Motion for Summary Judgment disclose that byletter dated 3 July 1984 and in a telephone conver-sation on or about 17 July 1984, the General Coun-sel further advised the Respondent of the require-ment that it file an answer.With its response to the General Counsel'sMotion for Summary Judgment, the Respondentprovided the Board with a purported "answer" tothe complaint. It moved the Board to accept its"answer," asserting that its previous failure to filean answer resulted from "excusable neglect." Wedeny the Respondent's motion since the Respond-ent has failed to show good cause why it did notfile a timely answer to the complaint.3 According-ly,we find that the allegations of the complaint aredeemed to be admitted.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneralCounsel'sMotion for Summary Judg-ment.4On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.SINGLE EMPLOYER AND ALTER EGO STATUSIn accordance with the allegations of the com-plaint,we find that the various business entitiesnamed in the caption of this Decision and Order,Dane County Dairy; Bowman Enterprises, Inc.;MAJJAJ Bowman, Inc.; Bowman Farms, Inc.;Mary Ann Bowman, an Individual; Mary AnnBowman d/b/a MAJJAJ Frigid Freight; DuaneBowman Jr., an Individual; Duane Bowman, Jr.,d/b/a Bowman Enterprises, Inc.; Duane Bowman3 In its response to the Notice to Show Cause, the Respondent con-tends that its neglect in failing to file a timely answer was excusable be-cause counsel for the General Counsel did not rely on the failure to filean answer in injunction proceedings related to the instantmatter in aUnited States district court, the General Counsel led the Respondent tobelieve that there would be a hearing before an administrative law judge,until shortly before the scheduled hearing when he informed the ' Re-spondent that it was canceled and that he would file a motion for summa-ry judgment, and the Respondent incurred considerable expense in pre-paring for the hearing The Respondent further argues that the GeneralCounsel was "aware" that it denied theallegationsof the complaint andthat the Board is not prejudiced by the Respondent's failure'to file ananswer The Respondent does not deny that it was properly served withthe complaint Nor does it deny the further assertions in the Motion forSummary Judgment that it was informed of the necessity of answering ontwo subsequent occasionsMoreover, we note that the Respondent nei-ther filed an answer nor requested an extension of time in which to do sountil approximately 6 months after the complaint issued and 6 weeks afterthe motion was filed In these circumstances we find the Respondent hasnot shown good cause why it failed to file a timely answer4 In granting the General Counsel's Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of Respondent totimely contest either the facutal allegations or the legal conclusions of theGeneral Counsel's complaint Thus, the Chairman regards this proceedingas being essentially a default judgment which is without precedentialvalue274 NLRB No. 42 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDJr.,d/b/aDuane Bowman,Jr.& Associates; andDuane Bowman,Jr.d/b/a Duane Bowman, Jr. &Family, are alter egos, and that they constitute asingle integrated enterprise and constitute a singleemployer within the meaning of Section 2(2) of theAct.H. JURISDICTIONThe Respondent is engaged in the wholesaling,storage,and delivery of dairy products in theMadison, Wisconsin area. It annually purchases andreceives goods andmaterialsvalued in excess of$50,000 from suppliers located within the State ofWisconsinwhich suppliers in turn received thegoods and materials directly from outside the State,and/or it annually purchases and receives goodsand materials valued in excess of $50,000 directlyfrom suppliers located outside the State of Wiscon-sin.5We find that the Respondentisanemployerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. The UnitThe following employees of the Respondent con-stitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding driver salesmen, milk and ice cream,relief drivers, truckdrivers,working foremenand garage employees at Respondent DaneCounty Dairy's Madison, Wisconsin facility.Since at least 1971 the Union has been the exclu-sive collective-bargaining representative, within themeaning of Section 9(a) of the Act, with respect to5In its response to the Notice to Show Cause the Respondent con-tends that it does not satisfy the Board's criteria for asserting jurisdictionover nonretail businesses In asserting jurisdiction over the Respondenthere—in addition to relying on the allegations of the complaint,we relyon certain admissions of Respondent Duane Bowman in testimony whichhe gave in a proceeding closely related to the present case in the UnitedStates District Court for the Western District of Wisconsin, transcripts ofwhich wereattached as exhibits to the Motion for Summary JudgmentBowman testified that in the first 7 months of 1984 he purchased approxi-mately $1 5 million in dairy products from an Iowa dairy He further tes-tified that these purchases were made as part of the continuation of thewholesale dairy business previously engaged in by Respondent DaneCounty Dairy We find furtherthat, as alleged in the complaint, Bowmanis sole stockholder and registered agent of Dane County Dairy, agent forBowman Enterprises, Inc , agent for each of his sole proprietorshipsnamed in,the caption of this decision,and supervisor and consultant forMAJJAJ Bowman, Inc and the sole proprietorships of Mary AnnBowman named in the caption of this decision Moreover,in asserting ju-risdiction here we take administrative notice of our decisions inDaneCounty Dairy,269 NLRB 218 (1984), andDane County Dairy,273 NLRBNo 209 (Jan 30, 1985), in which we recently asserted jurisdiction overRespondeht Dane County Dairy based on the Board's indirect inflowstandardthe employees in the above unit, and the Respond-ent has recognized it as such.B. The AllegedViolations ofSection 8(a)(5)and (1)At all times material herein the Union has beenthe exclusive bargaining representative of the em-ployees in the unit described above. On or about 27March 1984 the Respondent notified the Union thatitwas laying off the employees in the bargainingunit.Prior to notifying the Union of its decision tolay off the employees, the Respondent did notafford the Union notice or an opportunity to bar-gainover either the decision or the effects of thelayoff.On 27 March and 5 April 1984 the Unionrequested from the Respondent information rele-vant to the impending layoffs. Since that time theRespondent has failed and refused to provide theUnion with the requested information. On or about5April 1984 the Union requested bargaining overthe Respondent's decision to lay off the employeesand the effects of that decision. Since that time theRespondent has failed and refused to bargain withthe Union over the decision or its effects. Between7 and 27 April 1984 the Respondent laid off theemployees in thebargaining unit.On or about 24April 1984 the Respondent refused to meet withthe Union on the ground thatno bargaining unitmembers were present at the meeting.We find,as alleged inthe complaint, that bylaying off its employees in thebargaining unitwithout affording the Union an opportunity to bar-gain;6by failing and refusing to bargain with theUnion regarding the layoff after the Union request-ed bargaining; by failing and refusing to providethe Union with requested information concerningthe layoff; and by refusing to meet with the Unionbecause nobargaining unitemployee was present,the Respondent has violated Section 8(a)(5) and (1)of the Act.C. The Alleged Violations of Section 8(a)(3), (4),and (1)As noted above, between 7 April and 27 April1984 the Respondent laid off the employees in thebargaining unit. The complaint alleges that the Re-spondent's layoff of the bargaining unit employeeswas motivated by the employees' membership inand activities on behalf of the Union and constitut-ed discrimination against them in violation of Sec-tion 8(a)(3) and(1) of the Act. The complaint fur-5Member Hunter finds it unnecessary to pass on the allegation that theRespondent violated Sec 8(a)(5) and (1) of the Act by laying off the bar-gaining unit employees in view of his agreement that the Respondent vio-lated Sec 8(a)(4) and(3) by the same conduct SeeMashkin FreightLines,272 NLRB 427 fn 7 (1984) DANE COUNTY DAIRYther alleges that the layoff of the employees wasmotivated by the employees' giving affidavits tothe Board and testifying in a previous Board hear-ing and constituted discrimination against them inviolation of Section 8(a)(4) and (1) of the Act. Be-cause, as noted above, the allegations of the com-plaint are deemed admitted and found to be true inthe absence of a timely answer having been filed,we find that by laying off the bargaining unit em-ployees the Respondent violated Section 8(a)(3),(4), and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent has committed unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act by unilaterally laying off the em-ployees in the bargaining unit described abovewithout first notifying the Union and giving it anopportunity to bargain; by failing and refusing tobargain with the Union regarding the layoff afterthe Union requested bargaining; by failing and re-fusing to provide the Union with requested infor-mation related to the layoff; and by refusing tomeet with the Union because no bargaining unitemployee was present.2.The Respondent has committed unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act by laying off its bargaining unit em-ployees because of their membership in and activi-ties on behalf of the Union.3.The Respondent has committed unfair laborpractices within the meaning of Section 8(a)(4) and(1) of the Act by laying off its bargaining unit em-ployees because they gave affidavits to agents ofthe Board and testified in a previous Board hear-ing.4.The described conduct constitutes unfair laborpractices affecting commerce within the meaningof Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5), (4), (3), and (1) of the Act, we shallorder that it cease and desist and take certain af-firmative action designed to effectuate the policiesof the Act. Accordingly, we shall order the Re-spondent to bargain with the Union concerninglayoffs of employees, and to provide the Unionwith requested information concerning the April1984 layoff. In addition, we shall order the Re-spondent to offer the bargaining unit employees itlaid off between 7 April and 27 April 1984 immedi-ate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-293niority or other rights and privileges previously en-joyed, and to make the employees whole for anyloss of earnings that they may have suffered byreason of the Respondent's layoff of them. Backpaywill be computed in the manner prescribed in FW. Woolworth Co.,90 NLRB 289 (1950), with in-terest as set forth inFlorida Steel Corp.,231 NLRB651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962). In view of the violations' foundherein, considered in light of our previous deci-sions, noted above, in which we found that the Re-spondent Dane County Dairy previously violatedtheAct,we find that a broad cease-and-desistorder is warranted under the standards ofHickmottFoods,242 NLRB 1357 (1979).ORDERThe National Labor Relations Board orders thatthe Respondent, Dane County Dairy; Bowman En-terprises, Inc.;MAJJAJ Bowman, Inc.; BowmanFarms, Inc.;Mary Ann Bowman, an Individual;MaryAnn Bowman d/b/a MAJJAJ FrigidFreight; Duane Bowman, Jr., an Individual; DuaneBowman, Jr., d/b/a Bowman Enterprises, Inc.;Duane Bowman, Jr., d/b/a Duane Bowman, Jr. &Associates;Duane Bowman, Jr., d/b/a DuaneBowman, Jr. & Family, Madison, Wisconsin, its of-ficers, agents, successors, and assigns, shall1.Cease and desist from(a)Layingofforotherwisediscriminatingagainst employees because of their membership inor activities on behalf of Drivers, Salesmen, Ware-housemen,Milk Processors, Cannery, Dairy Em-ployees and Helpers Local No. 695, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America.(b)Layingofforotherwisediscriminatingagainst employees because they gave affidavits toagents of the Board or testified in Board hearings.(c)Laying off employees in the unit describedbelow without first notifying the Union and afford-ing it an opportunity to bargain; failing and refus-ing to bargain with the Union regarding the layoffof bargaining unit employees after the Union hasrequested bargaining thereon; failing and refusingto provide the Union with requested informationconcerning the layoff of bargaining unit employees;and refusing to meet with the Union because nobargaining unit members are present.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer the bargaining unit employees laid offbetween 7 April and 27 April 1984 immediate and 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDfull reinstatement to their former positions or, ifsuch positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges previously en-joyed and make them whole for any loss of paythey may have suffered as a result of their layoffscomputed in themannerset forth in the section ofthis decision entitled "Remedy."(b)Expunge from its files any reference to thelayoffs of the employees laid off between 7 Apriland 27 April 1984, and notify them in writing thatthis has been done and that evidence of these un-lawful layoffs will not be used as a basis for futurepersonnel actions against them.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) On request, provide the Union with the infor-mation the Union requested concerning the April1984 layoff of bargaining unit employees.(e) Prior to implementing any layoff of bargain-ing unit employees, notify the Union and afford itan opportunity to bargain. The bargaining unit is:All production and mainteannce employees, in-cluding driversalesmen,milk and ice cream,relief drivers, truckdrivers,working foremenand garage employees at Respondent DaneCounty Dairy's Madison, Wisconsin facility.(f)Post at its Madison, Wisconsin area facility orfacilities copies of the attached notice marked "Ap-pendix."? Copies of the notice, on forms providedby the Regional Director for Region 30, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the noticereading"Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT lay off or otherwise discriminateagainst any of you for supporting Drivers, Sales-men,Warehousemen,Milk Processors, Cannery,Dairy Employees and Helpers Local No. 695, af-filiatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpersof America, or any other Union.WE WILL NOT lay off or otherwise discriminateagainst any of you because of your participation inproceedings before the National Labor RelationsBoard.WE WILL NOT refuse to bargain collectively withDrivers, Salesmen,Warehousemen,Milk Proces-sors, Cannery, Dairy Employees and Helpers LocalNo. 695, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen &Helpers of America by unilaterally laying off ouremployees in the bargaining unit described belowwithout first notifying the Union and giving it anopportunity to bargain; by refusing to meet andbargainwith the Union concerning such layoffsupon the Union's request; by failing and refusing tosupply the Union with requested information con-cerning such a layoff; or by refusing to meet withthe Union on the ground that no bargaining unitmembers are present at the meeting.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer our employees whom we laid offinApril 1984 immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed and WE WILL make themwhole for any loss of earnings and other benefitsresulting from their layoffs, less any net interimearnings, plus interest.WE WILL expunge from our files any referencesto the layoffs of bargaining unit employees in April1984, and WE WILL notify each of them that thishas been done and that evidence of the unlawfullayoffs or suspensions will not be used as a basisfor future personnel actions against him. DANE COUNTY DAIRY295WE WILL, on request,provide the Union withthe information it requested concerning the April1984 layoff of employees.WE WILL,prior to implementing any layoff ofemployees in the bargaining unit described below,notify the Union and afford it an opportunity tobargain.The appropriate bargaining unit is:All production and maintenance employees, in-cluding driver salesmen,milk and ice cream,relief drivers,truckdrivers,working foremenand garage employees at our Madison, Wis-consin facility.DANE COUNTY DAIRY;BOWMANENTERPRISES,INC.;MAJJAJBOWMAN,INC.;BOWMAN FARMS,INC.;MARY ANN BOWMAN,AN INDI-VIDUAL;MARY ANN BOWMAN D/B/AMAJJAJ FRIGID FREIGHT; DUANEBOWMAN JR., AN INDIVIDUAL;DUANEBOWMANJR.,D/B/ABOWMAN ENTERPRISES,INC.;DUANEBOWMANJR.,D/B/ADUANEBOWMAN JR. & ASSOCIATES; DUANEBOWMANJR.,D/B/ADUANEBOWMAN JR. & FAMILY